Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

   Applicant’s amendment in the reply filed on 11/7/2021 is acknowledged, with the cancellation of Claims 15, 23, 25, and 27; and the additional newly added Claim 29.  Claims 13, 14, 16-22, 24, 26, 28, and 29 are pending. Claim 26 is withdrawn. Claims 13, 14, 16-22, 24, 28, and 29 are examined on the merits. Any rejection that is not reiterated is hereby withdrawn.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 13-14, 16-22, 24, 28, and 29 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al (KR 101393007 B1).
This is a new rejection necessitated by the Applicant’s amendment filed on 11/7/2021.
	            Lee et al teach a cosmetic composition (thus topically, thus claim 19 is met) containing a Nephelium lappaceum and Litchi chinensis sonn extracts for preventing skin aging and skin wrinkle (thus face, thus claim 24 is met) is provided to have the effects of MMP-1 (matrix  is isolated using water (thus solely water), hydrous and anhydrous low alcohol of 1-4 carbon atoms, acetone, ethyl acetate, chloroform, butylacetate or 1,3-butylene glycol solvent. The composition is used in a form of solution, suspension, emulsion, paste, gel, cream (thus claim 22 is met), lotion, powder, soap, surfactant-containing cleansing oil, powder type foundation, emulsion type foundation, wax type foundation, or spray type foundation. By applying the cosmetic composition on the human skin, the skin aging and wrinkle are improved (see Abstract).
Lee et al teach extracting from part (the example: leaf, flower, root, stem, kinds, shell and berries, seed etc.) and obtains from the pericarp, the berries, and the seed of fruit (page 4, 3rd paragraph) (thus claim 14 is met).
Lee et al teach more preferably, more preferably, the preferably is 0.1-5.0 weight% (thus claims 20 and 28 are met) with 0.0001-20 weight% (page 4, last paragraph).
Lee et al teach it manufacturing example 1: the manufacture I of the reach extract and rambutan. It washed with the purified water and the rambutan berries and the dry reach berries 50.0g were put in into the water 1.2L and it heated up for 5 hours (thus 1-5 hours) in 70-90℃ , etc. (page 6, 4th paragraph) (thus water as sole solvent).
Lee et al teach the MMP-1 generation suppressive effect by the ultraviolet ray induction (thus reducing the harmful effects of pollution on the skin, thus claim 13 is met; thus reduces the 
Lee et al teach experimental example 4: scavenging free radical action. The scavenging free radical action officially produced. The result showed in the table 5 below (page 10, 1st paragraph) (thus reducing the harmful effects of pollution on the skin, thus claim 13 is met; thus reduces the feelings of irritation of the skin, thus claim 17 is met; thus depolluting agent for skin, thus claim 21 is met).
Lee et al teach the dry reach berries 50 g were put into water 1.2 L and filtered in 15-35 degree C (thus overlaps with the claimed 20 degree C) (page 6, manufacture example 2).
            Lee et al do not teach explicitly teach extraction at 20 degree C for 1-5 hours in water as sole solvent.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to extract at 20 degree C for 1-5 hours in water as sole solvent for the following reasons: First of all, Lee teach using water as sole solvent in both manufacture examples and 1 and 2. It is noted that ethanol precipitation in manufacture example 2 is not extraction per se, and the method uses open language “comprising”, which allows the presence of addition steps other than water extraction. Secondly, manufacture example 2 teaches extracting at 15-35 degrees, which overlaps with the claimed approximately 20 degree C. At last manufacture example 1 teaches extracting for 5 hours, which overlaps with the claimed 1-5 hours. Applicant is noted that when extraction temperature is high, extraction duration could be shortened; and when solvent to raw material ratio is high, extraction duration could be shortened as well. Therefore, determining an appropriate extraction time and temperature is deemed merely 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  
Applicant argues that “Lee discloses four preparations (I-IV), using extracts from fruit from Nephelium lappaceum and Litchi chinensis sonn (p. 5, final paragraph to page 7, first paragraph) . Extraction samples of fruit using a wide range of solvents are disclosed. Preparation I extracts each fruit in 1.2L of water, extracting the active ingredient by heating at 70-90°C for 5 hours, filtering the extract, aging the extract at 5-10°C for 7-10 days, filtering again, and drying ina rotary evaporator. Preparation II extracts each fruit in 1.2L of water, extracting the active ingredient by heating at 15-35°C for 5 days, filtering the extract, adding 100% ethanol and aging the extracts 7-10 days at 5-10°C, filtering again and then drying in a rotary evaporator. Preparation HI prepares 21 different extractions (fruits extracted separately) and extraction in 1.2L of an extraction solvent (indicated in the first column of Table 1 (see, page 6, Examples 3- Page 8 Reply to Office Action of July 8, 2021 21)), extracting at 4-40° C. for 5 days. Extracts were filtered, aged at 5-10°C for 7-10 days, filtered and then dried in a rotary evaporator. Preparation [V extracts each fruit in 1.2L of 1,3- butylene glycol for 48 hours, filtering it, then aged a for 10 days, and filtered again. The effect of the extracts on inhibition of MMP-1 production and enhancement of collagen synthesis are assessed for the various extractions (Experimental Examples 1-3). In summary, Lee discloses three Nephelium lappaceum extracts using water as the extraction solvent and a variety of extraction 
This is not found persuasive. First of all, Lee teach using water as sole solvent in both manufacture examples and 1 and 2. It is noted that ethanol precipitation in manufacture example 2 is not extraction per se, and the method uses open language “comprising”, which allows the presence of addition steps other than water extraction. Secondly, manufacture example 2 teaches extracting at 15-35 degrees, which overlaps with the claimed approximately 20 degree C. At last manufacture example 1 teaches extracting for 5 hours, which overlaps with the claimed 1-5 hours. Applicant is noted that it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary extraction temperature and extraction duration. When extraction temperature is high, extraction duration could be shortened; and when solvent to raw material ratio is high, extraction duration could be shortened as well. 

           Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655